Citation Nr: 1418682	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  12-04 584	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Whether the appellant may be recognized as a Veteran for VA purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 RO determination that the appellant could not be recognized as a Veteran.  

In July 2013, the appellant provided sworn testimony in support of his claim during a hearing held via videoconference before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The appellant contends that he was drafted during the 1960s, and served approximately two months of basic training at Fort Benning, Georgia.  He asserts he injured his wrist during basic training and received an honorable discharge.  

The appellant's application for VA benefits was unsuccessful because he is unable to supply his discharge papers, or to recall identifying information such as his service number, or indeed his precise dates of service.  

During the July 2013 hearing on appeal, the appellant testified that with the assistance of relatives and friends who recalled his being drafted, he had narrowed down the time frame of his brief period of service to the Fall of 1965.  

The National Personnel Records Center (NPRC) has indicated that verification of his service is impossible without his service number.  In a November 2011 response to the RO's request for service verification, that organization indicated that, "There are several Army veterans with the same name.  In able for us to get the correct record we need the Veteran's service number."  Based upon this response, the Board observes that all avenues of inquiry may not have been exhausted yet.  Because the NPRC does not indicate that any cross-checking of the veterans with the same name has been accomplished, the Board is of the opinion that the duty to assist requires additional searching.  For instance, the appellant's birthdate is of record, and presumably checking the files of veterans having the same name to determine their date of birth would be a feasible endeavor.  Furthermore, because the appellant himself has narrowed his potential dates of service to a period of approximately two months during the Fall of 1965, this information should also help to narrow the field of potential files which need to be searched.  

Governing regulation requires that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile, such as in a case in which the records custodian advises that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(c).  In this case, NPRC has not certified that the records do not exist or that that organization does not have them; rather they have certified that there is inadequate information with which to locate the records.

The Board notes that the appellant himself has expressed concern that his discharge papers may have been destroyed by fire at the NPRC in 1973.  Reference to the NPRC's website, however, revels that the records of Army personnel discharged after January 1, 1960, were not burned in the fire.  Therefore, it is a reasonable assumption that his records were untouched by the fire.  

Accordingly, the case is REMANDED for the following action:

The RO should again contact the NPRC, requesting that another search be made for the appellant's service records, using his name, along with other available identifying information such as his birthdate and social security number.  The NPRC should be requested to perform the search under these parameters, or to provide an explanation as to why such a search is not possible (that is, why the appellant's birth date or social security number cannot be used to cross check the files for veterans with the same name).  


If this search for records is unsuccessful, or the NPRC certifies that such a search is not possible, then the RO should prepare a memorandum for the file to facilitate appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

